Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 24, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162127                                                                                              Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 162127
                                                                   COA: 346668
                                                                   Macomb CC: 2017-002784-FC
  JULIE ANN FLYNN,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 20, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 24, 2021
           s0317
                                                                              Clerk